Citation Nr: 0802126	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-32 463A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2000, for the grant of service connection for skin disorders 
involving onychomycosis, tinea pedis, tinea cruris, 
follicular eczema, and keratosis pilaris.

2.  Entitlement to an initial disability rating higher than 
30 percent for the skin disorders involving onychomycosis, 
tinea pedis, tinea cruris, follicular eczema, and keratosis 
pilaris.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1957.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado. 

As support for his claims, the veteran testified at a hearing 
at the RO in September 2007 before the undersigned Veterans 
Law Judge (travel Board hearing).


FINDINGS OF FACT

1.  The veteran initially filed a claim for service 
connection for a skin disorder in October 1988, which the RO 
denied in a March 1989 rating decision and again in an August 
1989 rating decision.

2.  Following an administrative appeal, an April 1990 Board 
decision also denied service connection for a chronic skin 
disorder. 

3.  After the veteran filed a petition to reopen his claim in 
October 1994, an October 1997 Board decision denied his 
petition on the basis that new and material evidence had not 
been submitted to reopen his claim for service connection for 
a skin disorder.  

4.  On January 31, 2000, the RO received VA medical records 
showing treatment for the veteran's skin disorder, which the 
RO accepted as a claim to reopen.  

5.  During that intervening period from October 1997 until 
January 31, 2000, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting service connection for a skin disorder.  

6.  The veteran's skin disorders involving onychomycosis, 
tinea pedis, tinea cruris, follicular eczema are not 
manifested by ulceration, extensive exfoliation, crusting, or 
systemic or nervous manifestations, and have not been 
described by any medical professional as exceptionally 
repugnant.

7.  The veteran's skin disorders involving onychomycosis, 
tinea pedis, tinea cruris, follicular eczema, and keratosis 
pilaris cover 15 percent of his entire body and only 5 
percent of exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than January 31, 2000, for the grant of service connection 
for the skin disorders.  38 U.S.C.A. § 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2007).

2.  The criteria also are not met for an initial disability 
rating higher than 30 percent for the skin disorders.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
(2007), 4.118, Diagnostic Codes 7813, 7806 (effective both 
prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has granted service connection and assigned an initial 
30 percent rating for the veteran's skin disorders, effective 
January 31, 2000.  He is challenging both the initial 30 
percent rating as well as the effective date of that award.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate review.  The Board will then address the issues on 
their merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, May 2004, March 
2006, April 2006, and October 2006 letters:  (1) informed the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertained to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  There is no indication in the record that 
any additional evidence, relevant to either the effective-
date claim or the increased-rating claim decided herein, is 
available and not part of the claims file.  In addition, the 
veteran was afforded three VA examinations to determine the 
nature and severity of his service-connected skin disorders.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Effective Date Earlier than January 
31, 2000, for the Grant of Service 
Connection for the Skin Disorders

The RO has granted service connection and assigned an initial 
30 percent rating for the veteran's various skin disorders, 
effective January 31, 2000.  He wants an earlier effective 
date.  But for the reasons discussed below, the Board finds 
no basis to assign an effective date earlier than January 31, 
2000, for that award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a 
Notice of Disagreement (NOD) within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 
7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. § 3.105 (2007).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran initially requested service 
connection for a skin disorder in October 1988.  The RO 
denied his claim in rating decisions dated in March 1989 and 
August 1989.  Following an administrative appeal, an April 
1990 Board decision also denied his claim, and he did not 
appeal that decision.  Thus, that April 1990 Board decision 
became final and binding on him based on the evidence then of 
record, see 38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, but 
there remained the possibility of reopening his claim on the 
basis of new and material evidence.  See 38 U.S.C.A. § 5108.

In October 1994, the veteran filed a petition to reopen his 
claim for service connection for a skin disorder.  In an 
October 1997 decision, on appeal, the Board denied his 
petition to reopen this claim - determining there was no new 
and material evidence to permit doing this.  He again did not 
appeal, so that decision also became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

On January 31, 2000, the RO received VA outpatient records 
showing treatment for the veteran's various skin disorders.  
The RO accepted these treatment records as another claim to 
reopen.  The RO subsequently issued several rating decisions 
wherein it declined to reopen his claim for service 
connection for a skin disorder.  In an April 2003 decision, 
however, the Board found that new and material evidence had 
been submitted to reopen the claim.  But rather than 
immediately adjudicating the claim on the underlying merits 
(de novo), the Board remanded the case for additional 
development.  And following that development, a February 2005 
rating decision granted service connection for the skin 
disorders, retroactively effective from January 31, 2000.  

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than January 31, 2000, the 
date the veteran filed his most recent petition to reopen 
which ultimately resulted in the grant of benefits.  The 
Board's October 1997 decision, which found that new and 
material evidence had not been submitted to reopen this 
claim, is the most recent final decision.  See, e.g., 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (wherein the 
Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim).  That decision cannot be 
altered absent a collateral attack by showing it involved 
clear and unmistakable error (CUE), which has not been 
alleged in this case.  38 C.F.R. § 3.105(a) (2007).  

The veteran filed another petition to reopen his claim on 
January 31, 2000, by submitting VA outpatient treatment 
records, and his claim eventually was granted and the 
effective date assigned to coincide with the date of receipt 
of his additional evidence.  Thus, this is the earliest 
effective date he can receive, the date the RO received his 
most recent claim to reopen.  The Board has reviewed the 
record but finds no document during the intervening period 
between the October 1997 Board decision (which became final) 
and January 31, 2000, the date the RO received the veteran's 
petition to reopen his claim, which in turn could be 
construed as a claim - either informal or formal, for 
service connection for a skin disorder.

During his hearing, the veteran argued that the effective 
date should go back to when he initially filed his claim for 
VA benefits in 1988.  Unfortunately, this type of argument 
has been considered and rejected by the Court in previous 
cases.  The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective dated under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  
Accordingly, the veteran is not entitled to an effective date 
back to 1988.



The veteran also argued during his hearing that the effective 
date should go back to when his skin disorder was first 
diagnosed.  This argument also fails, however, because VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than January 31, 2000, the grant of service 
connection for the veteran's skin disorders.  And because the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, the appeal is 
denied.

II.  Increased Rating for Skin Disorders

This claim arises from a February 2005 rating decision that 
granted service connection and assigned an initial 10 percent 
rating for skin disorders involving onychomycosis with tinea 
pedis and tinea cruris, effective from January 31, 2000.  The 
veteran appealed that decision with respect to the 10 percent 
rating.

In a September 2005 rating decision, the RO granted service 
connection for follicular eczema and keratosis pilaris, which 
it then combined with the veteran's already service-connected 
skin disorders, assigning a higher 30 percent rating for all 
skin disorders, effective from January 31, 2000. 

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known 
as "staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).



Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's skin disorders have been rated as 30-percent 
disabling under Diagnostic Codes (DC) 7813-7806.  According 
to the rating criteria in effect at the time he filed his 
claim, DC 7813 provided that dermatophytosis was rated by 
analogy to eczema (DC 7806), depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813.

At the time the veteran filed his claim, a 30 percent rating 
was assigned for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
rating was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change.  Accordingly, 
the Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for his 
skin disorders.  But VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only prospectively for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-2000; see 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Under the revised criteria, DC 7806 provides a 30 percent 
rating when the condition involves exposure from 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R.   § 4.118, DC 7806 (2007).

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

Applying both the old and the new criteria to the facts of 
this case, the Board finds no basis to assign a disability 
rating higher than 30 percent for the veteran's 
skin disorders.  With respect to the former criteria, there 
is simply no evidence that his skin disorders are manifested 
by ulceration, extensive exfoliation, crusting, with systemic 
or nervous manifestations, or that they have caused 
exceptionally repugnant disfigurement, thereby precluding the 
assignment of a 50 percent rating.  Three VA examinations 
illustrate this point.  

A July 2004 VA examination report lists the following 
findings:  [t]he forehead and postauricular areas had mild 
erythema with scattered erythematosus papules; the "V" of 
his back and central chest had hyperpigmented hyperkeratotic 
follicular centric papules; all toenails were yellow and 
dystrophic; the soles of his feet and all web spaces had 
scales; the curl area had erythema fissuring maceration and 
hyperpigmentation; and the second and third fingers of the 
right hand had dystrophic nails.  This report, however, makes 
no reference to any ulceration, extensive exfoliation, 
crusting, or systemic or nervous manifestations, and none of 
these areas were described by the examiner as exceptionally 
repugnant.  In the absence of these factors, this report 
provides highly probative evidence against the claim for a 
disability rating higher than 30 percent under the old 
criteria of DC 7806.  

The second VA examination performed in August 2005 actually 
reflects an improvement in the veteran's skin disorders.  
That evaluation revealed a hyperpigmented patch on his right 
shin, measuring 1 cm x 3 cm, which was flat, stable, non-
tender, non-adherent, and smooth.  His chest had minimal 
involvement with hyperpigmented folliculocentric 
hyperkeratotic plugs.  The rest of his skin was normal.  This 
report thus confirms the absence of any ulceration, extensive 
exfoliation, crusting, or systemic or nervous manifestations.  
The examiner also indicated the veteran's rash was not 
cosmetically disfiguring.  In short, this report provides 
additional evidence against the claim for an increased rating 
under the old criteria. 

An October 2006 VA examination report shows the veteran's 
feet had diffusely xerotic skin with hyperkeratosis on the 
lateral aspect; that both great toenails were thickened, 
dystrophic and discolored; that his hands were dry; that his 
upper chest and forehead had only a few scattered 
erythematosus papules; that the left upper shoulder had some 
erythema with excoriation (a scratch or abrasion of the 
skin); and that his groin had some hyperpigmented macules and 
dry skin.  No further findings were reported - namely 
ulceration, extensive exfoliation, crusting, or systemic or 
nervous manifestations.  The examiner also did not indicate 
that any of the involved areas are cosmetically disfiguring, 
nor do they appear to be disfiguring based on colored 
photographs associated with this report.  Hence, this report 
provides further evidence against an increased rating under 
the old criteria. 

Lastly, the Board reviewed VA outpatient treatment records 
dated from 2000 to 2007, many of which show periodic 
treatment for the veteran's various skin disorders.  But none 
of these records indicates his skin disorders are manifested 
by ulceration, extensive exfoliation, crusting, or systemic 
or nervous manifestations, or that they are cosmetically 
disfiguring, thereby providing evidence against his claim 
under the old criteria.  

In sum, none of the evidence shows the veteran's skin 
disorders are manifested by ulceration, extensive 
exfoliation, crusting, or systemic or nervous manifestations, 
or that the affected areas are exceptionally repugnant.  As 
such, his skin disorders do not meet the requirements for a 
disability rating higher than 30 percent under the criteria 
in effect prior to August 30, 2002. 



The Board finds that the veteran's claim also fails under the 
revised rating criteria in effect since August 30, 2002.  In 
other words, there is no evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, and no evidence that the veteran has required 
the use of corticosteroids or other immunosuppressive drugs 
to treat his skin disorders.  The three VA examination 
reports discussed above illustrate this point.

The June 2004 VA examination report lists less than 5 percent 
of exposed body involvement and less than 1 percent of total 
body surface involvement; the August 2005 VA examination 
report lists zero percent of exposed body involvement and 
less than 1 percent of total body surface involvement; and 
lastly the October 2006 VA examination report lists only 5 
percent of exposed body involvement and 15 percent of total 
body surface involvement.  Moreover, none of these reports 
indicates the veteran has ever required the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs to treat his skin disorders.  Thus, the criteria for a 
disability rating higher than 30 percent have not been met 
under the revised rating criteria.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating higher than 30 percent for the veteran's 
skin disorders involving onychomycosis, tinea pedis, tinea 
cruris, follicular eczema, and keratosis pilaris.  And 
because the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.        § 5107(b); 38 C.F.R. 
§ 4.3.  Hence, the appeal is denied.




ORDER

An effective date earlier than January 31, 2000, for the 
grant of service connection for skin disorders involving 
onychomycosis, tinea pedis, tinea cruris, follicular eczema, 
and keratosis pilaris is denied. 

An initial disability rating higher than 30 percent for skin 
disorders involving onychomycosis, tinea pedis, tinea cruris, 
follicular eczema, and keratosis pilaris is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


